 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF GEORGIA

 

DUBLIN DIVISION

VADA TAYLOR, )
)

Plaintiff, )

)

v. ) CV 321-014

)

P.A. MURRY, P.A. Medical Staff; NURSE )
POOLE; UNIT MANAGER WINTERS; and _ )
TSP MEDICAL STAFF, )
)

Defendants. )

ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion
and DISMISSES Defendant TSP Medical Staff, along with all official capacity claims for
money damages against all Defendants. The case shall proceed against Defendants Murry,

Nurse Poole, and Unit Manager Winters as described in the Magistrate Judge’s June 10, 2021

Order. (See doc. no. 8.)
SO ORDERED this l ) day of July, 2021, at Au

Lo
UNITED SLATES DISTRICT JUDGE”

  
 

 

 

 
